Citation Nr: 0123443	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  01-07 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for bilateral varicose 
veins with phlebitis, currently rated 60 percent disabling. 

2. Entitlement to an increased (compensable) evaluation for 
atopic dermatitis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1969.  

The appeal arises from the February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, denying an increase from the 
current rating of 60 percent assigned for service-connected 
bilateral varicose veins with phlebitis; denying an increased 
(compensable) rating for service-connected atopic dermatitis; 
and denying a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The Statement of the Case was issued by the Togus, Maine RO.  
The veteran is a resident of Maine.  


REMAND

The current 60 percent rating for bilateral varicose veins 
was assigned by a March 1996 rating action.  This was a point 
in time when one rating was assigned for bilateral varicose 
veins under Diagnostic Code 7120.  In January 1998 the rating 
criteria were amended to provide separate ratings for each 
extremity affected by varicose veins.  The separate ratings 
were thereafter to be combined and the bilateral factor 
applied where applicable.  

The veteran filed a claim for a total rating for compensation 
purposes based on individual unemployability in July 2000, 
which appears to have been deemed by the RO to be inclusive 
of the increased rating issues reflected on the title page of 
this decision.  The veteran's only service-connected 
disorders are his bilateral varicose veins and atopic 
dermatitis.  It is clear that if and when adequate 
evidentiary development is obtained, the bilateral varicose 
veins will need to be evaluated under the new rating 
criteria.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that 38 C.F.R. § 3.655 (a), (b) (2000) 
mandates that where the veteran has failed to appear for a VA 
examination in a claim for an increased rating, the claim 
must be denied pursuant to 38 C.F.R. § 3.655.  It may not be 
denied on the merits.  However, the RO in this case has 
erroneously denied on the merits the claims for an increased 
rating for bilateral varicose veins with phlebitis, and for 
an increased rating for atopic dermatitis, despite the RO's 
having correctly cited 38 C.F.R. § 3.655 as applicable in 
this case.  

The record reflects that the veteran failed to appear for VA 
examinations of his skin and circulatory systems scheduled 
for September 5, 2000, and did not submit any reason for his 
failure to appear or any request for rescheduling of those 
examinations.  Ordinarily under such circumstances, the RO 
may have denied pursuant to 38 C.F.R. § 3.655 the veteran's 
claim for increased ratings for bilateral varicose veins with 
phlebitis, currently assigned a rating of 60 percent, his 
claim for an increased rating for atopic dermatitis, 
currently rated noncompensably disabling, and his claim for 
TDIU.  However, while the claims folder documents the 
veteran's failure to appear for those two scheduled 
examinations, it does not contain a copy of any letter from 
the medical facility informing the veteran of the dates, 
times, and places of those examinations.  Accordingly, due 
process and the VCAA requires that the VA afford the veteran 
an additional opportunity to appear for VA examinations to 
evaluate his service-connected disabilities, and the 
veteran's appealed claims cannot be addressed on appeal prior 
to affording the veteran such due process.

The Board notes that the current rating criteria under 
Diagnostic Codes 7120 and 7121 for evaluation of varicose 
veins and phlebitis, respectively, are identical.  

The veteran's claim for TDIU must be held in abeyance pending 
rating determinations for the veteran's service-connected 
disabilities.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for bilateral varicose 
veins with phlebitis and for atopic 
dermatitis since September 2000, and that 
he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the extent of 
his service-connected bilateral varicose 
veins with phlebitis.  The VA medical 
center performing the examination should 
provide written notification to the 
veteran of the pending examination.  A 
copy of that notice, and any responses 
from the veteran or his representative, 
must be associated with the claims 
folder.  The claims folder, including a 
copy of this remand, must be made 
available to the examining physician 
prior to the evaluation so that the 
relevant clinical records may be studied 
in detail.  The examiner must indicate on 
the examination report that the claims 
folder was reviewed.  All pertinent 
clinical findings should be reported in 
detail.  Findings should be reported 
separately for each lower extremity.  
This means that as to each lower 
extremity the examiner must report 
whether there are asymptomatic palpable 
or visible varicose veins; whether there 
is intermittent edema of the extremity or 
aching and fatigue in the leg after 
prolonged standing or walking, with 
symptoms relieved by elevation or 
compression hosiery;  whether there is 
persistent edema, incompletely relieved 
by elevation of the extremity, with or 
without beginning stasis pigmentation or 
eczema; whether there is persistent edema 
or stasis pigmentation or eczema; whether 
there is persistent ulceration; and 
whether there is massive board-like edema 
with constant pain at rest. 

3.  The veteran should be afforded a VA 
examination to determine the extent of 
his service-connected atopic dermatitis.  
The VA medical center performing the 
examination should provide written 
notification to the veteran of the 
pending examination.  A copy of that 
notice, and any responses from the 
veteran or his representative, must be 
associated with the claims folder.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examining physician prior to the 
evaluation so that the relevant clinical 
records may be studied in detail.  The 
examiner must indicate on the examination 
report that the claims folder was 
reviewed.  All pertinent clinical 
findings should be reported in detail.  
Findings should be specified in terms of 
areas of the body affected.  The examiner 
must specifically state whether each of 
the following are present: slight, if 
any, exfoliation, exudation or itching, 
on a non-exposed surface or small area; 
exfoliation, exudation or itching, 
involving an exposed surface or extensive 
area.  The examiner also should address 
the presence or absence of the following: 
constant exudation, constant itching, 
extensive lesions, marked disfigurement, 
ulceration, extensive exfoliation, 
crusting, systemic or nervous 
manifestations, and exceptional 
repugnance.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
including if the requested examinations 
do not include all clinical findings and 
comments requested, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should 
readjudicate the remanded issues.  If the 
veteran appears for the requested VA 
examinations, the issues on appeal should 
be decided on the merits.  If the veteran 
fails to appear for a VA examination 
regarding a claim for an increased 
rating, that increased rating claim 
should be denied pursuant to 38 C.F.R. 
§ 3.655, as appropriate.  Unless the 
veteran appears for both requested VA 
examinations, the claim for TDIU must be 
denied pursuant to 38 C.F.R. § 3.655.  If 
the determinations remain adverse to the 
veteran, he and his representative should 
be provided a Supplemental Statement of 
the Case.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to ensure due process of law, and 
to comply with recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




